DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-19 in the reply filed on 05/16/2022 is acknowledged.  The traversal is on the ground(s) that the claims in Groups I and II are so interrelated that a search of one group of claims will reveal art to the other group. This is not found persuasive because Dornbusch et al. (EP02543365) discloses a flexible multilayer label adapted for application to packages. Dornbusch et al. discloses a label with a layer of cast polypropylene which is the technical feature of both groups. Thus, the technical feature does not make over the prior art. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (US 2016/0217712, hereinafter “Stevenson”) in view of Wei et al. (CN 106393834, hereinafter “Wei”). 
In regard to claim 1, Stevenson discloses a label for a container [abstract]. The containers are beverage bottles [0003]. The label is formed from materials such as polypropylene [0023]. 
Stevenson is silent with the label comprising a first film and a second film, wherein the first film is formed from a cast polypropylene. 
Wei discloses a plastic film that is useful in food packaging products [0004]. The film comprises at least one layer of cast film and at least one layer of blown film [0008]. The cast film includes polypropylene [0024]. Thus, the film comprises a first film and second film wherein the first film comprises cast polypropylene. 
Stevenson and Wei both disclose films that are used for packaging materials. Thus, it would have been obvious to utilize a film of at least one layer of cast polypropylene film as disclosed by Wei for the label of Steevenson motivated by the expectation of forming a label with improved clarity and formability [Wei 0002].
Modified Stevenson is silent with regard to the label comprising a modified Young’s modulus that is 30% less than a comparative transparent label that does not include cast polypropylene. 
It should be noted that the young’s modulus is a result effective variable.  As young’s modulus decreases, the material is more extensible.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the  modified Young’s modulus that is 30% less than a comparative transparent label that does not include cast polypropylene since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the modified Young’s modulus that is 30% less than a comparative transparent label that does not include cast polypropylene motivated by the expectation of forming a label that is more flexible and easily stretched. 
In regard to claim 2, modified Stevenson is silent with regard to the label comprising a modified young’s modulus greater than or equal to 300 ppi. It should be noted that the young’s modulus is a result effective variable.  As young’s modulus decreases, the material is more extensible.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the modified young’s modulus greater than or equal to 300 ppi since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the modified young’s modulus greater than or equal to 300 ppi motivated by the expectation of forming a label that is more flexible and easily stretched. 
In regard to claim 3, modified Stevenson discloses that the film comprises a blown film attached to the cast film [Wei 0009]. The blown film is oriented [Wei 0025] and formed of a polypropylene [Wei 0030]. 
In regard to claim 4, modified Stevenson discloses that the film is transparent [Wei 0094].
In regard to claim 5, Stevenson discloses that the bottle is formed of PET [0022].
In regard to claim 6, modified Stevenson discloses that the label comprises a clarity of at least 95% [Wei Table 2].
In regard to claim 7, modified Stevenson discloses that the first film is adhesively laminated to the second film [Wei 0032].
In regard to claim 8, modified Stevenson discloses that the film further comprises a print [Wei 0023], thus a graphic.
In regard to claim 9, modified Stevenson discloses that het first film and the second film are coterminous with each other [Wei 0041].
In regard to claim 10, modified Stevenson discloses that the first film and the second film are adapted to remain attached to each other [0032].
In regard to claim 11, Stevenson discloses that the label includes an EVA heat seal coating [0037]. Stevenson is silent with regard to the adhesion strength of the seal being at least 4,000 grams force. It should be noted that the adhesion strength is a result effective variable.  As adhesion strength decreases, the film separates from the substrate material.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the adhesion strength of the seal to at least 4,000 grams force since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the adhesion strength of the seal to at least 4,000 grams force motivated by the expectation of forming a label that is adhesively secure the PET bottle of Stevenson.
In regard to claim 12, modified Stevenson is silent with regard to the density of the cast polypropylene is substantially similar to the density of the oriented polypropylene. It should be noted that the density of a film is a result effective variable.  As density increases, the film mass increases.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the density of the cast polypropylene to be substantially similar to the density of the oriented polypropylene since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the density of the cast polypropylene to be substantially similar to the density of the oriented polypropylene motivated by the expectation of keeping the mass of the film consistent. 
In regard to claim 13, Stevenson discloses a label for a container [abstract]. The containers are beverage bottles [0003]. The label is formed from materials such as polypropylene [0023]. The label is adhered to the outer surface of the bottle [0022]. The label comprises a seal positioned where the second film is attached to the first film after wrapping the label around the bottle [0022 and 0024].
Stevenson is silent with the label comprising a first film and a second film, wherein the first film is formed from a cast polypropylene and the second film comprising oriented polypropylene. 
Wei discloses a plastic film that is useful in food packaging products [0004]. The film comprises at least one layer of cast film and at least one layer of blown film [0008]. The cast film includes polypropylene [0024]. The blown film is oriented [0025] and formed of a polypropylene [0030]. Thus, the film comprises a first film and second film wherein the first film comprises cast polypropylene and the second film comprises oriented polypropylene. 
Stevenson and Wei both disclose films that are used for packaging materials. Thus, it would have been obvious to utilize a film of at least one layer of cast polypropylene film as disclosed by Wei for the label of Stevenson motivated by the expectation of forming a label with improved clarity and formability [Wei 0002].
In regard to claim 14, modified Stevenson is silent with regard to the label comprising a modified Young’s modulus that is 30% less than a comparative transparent label that does not include cast polypropylene. 
It should be noted that the young’s modulus is a result effective variable.  As young’s modulus decreases, the material is more extensible.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the  modified Young’s modulus that is 30% less than a comparative transparent label that does not include cast polypropylene since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the modified Young’s modulus that is 30% less than a comparative transparent label that does not include cast polypropylene motivated by the expectation of forming a label that is more flexible and easily stretched. 
In regard to claim 15, modified Stevenson is silent with regard to the label comprising a modified young’s modulus greater than or equal to 300 ppi. It should be noted that the young’s modulus is a result effective variable.  As young’s modulus decreases, the material is more extensible.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the modified young’s modulus greater than or equal to 300 ppi since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the modified young’s modulus greater than or equal to 300 ppi motivated by the expectation of forming a label that is more flexible and easily stretched. 
In regard to claim 16, modified Stevenson discloses that the first film inner surface is permanently adhesively laminated to the second inner surface film [Wei 0032].
In regard to claim 17, modified Stevenson discloses that het first film and the second film are coterminous with each other [Wei 0041].
In regard to claim 18, Stevenson discloses that the first film and the second film are adapted to remain attached at the seal [0024-0025].
In regard to claim 19, Stevenson discloses that the label includes an EVA heat seal coating [0037]. Stevenson is silent with regard to the adhesion strength of the seal being at least 4,000 grams force. It should be noted that the adhesion strength is a result effective variable.  As adhesion strength decreases, the film separates from the substrate material.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the adhesion strength of the seal to at least 4,000 grams force since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the adhesion strength of the seal to at least 4,000 grams force motivated by the expectation of forming a label that is adhesively secure the PET bottle of Stevenson.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782